NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT

In the Interest of V.A. and J.G.,  )
children.                          )
___________________________________)
                                   )
S.H.,                              )
                                   )
               Petitioner,         )
                                   )
v.                                 )                    Case No. 2D18-4386
                                   )
DEPARTMENT OF CHILDREN AND         )
FAMILIES and GUARDIAN AD LITEM     )
PROGRAM,                           )
                                   )
               Respondents.        )
___________________________________)

Opinion filed February 1, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Sarasota County; Thomas W.
Krug and Rochelle T. Curley, Judges.

Julia A. Fletcher, Assistant Regional
Counsel, Fort Myers, for Petitioner.

Stephanie C. Zimmerman of Children's
Legal Services, Bradenton, for
Respondent Department of Children
and Families.

Thomasina Moore and Joanna Summers
Brunell, Tallahassee, for Respondent
Guardian ad Litem Program.

PER CURIAM.


              Denied.
SILBERMAN, BLACK, and ATKINSON, JJ., Concur.




                                  -2-